UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7371


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LINWOOD GERALD KENNY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00185-FDW-1)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linwood Gerald Kenney, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Linwood     Gerald    Kenny       appeals   the    district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                     We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                       United

States    v.   Kenny,    No.     3:01-cr-00185-FDW-1          (W.D.N.C.     Aug.   3,

2012).     We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented      in   the    materials

before   the   court    and    argument       would   not   aid     the   decisional

process.

                                                                            AFFIRMED




                                          2